Citation Nr: 1704843	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an increased rating for a scar of the right shoulder, currently evaluated as 10 percent disabling.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to an increased rating for a service-connected right shoulder disability, currently evaluated as 20 percent disabling.

7. Entitlement to an increased rating for a service-connected right knee disability, currently evaluated as 10 percent disabling.

8. Entitlement to an increased rating for service-connected status post arthroscopy of the left knee medial meniscal tear with chondromalacia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in January 2008 and December 2015. 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is of record.

In October 2012, the Board issued a decision granting an increased rating of 20 percent for status post arthroscopy, left knee medial meniscal tear with chondromalacia, chondrocalcinosis and arthritis.  The Board also denied entitlement to a disability rating in excess of 20 percent for status post arthroscopy, left knee medial meniscal tear; and denied entitlement to a separate rating in excess of 10 percent for left knee instability.   

The Veteran appealed the denial of entitlement to a disability rating in excess of 20 percent for status post arthroscopy, left knee medial meniscal tear to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board decision that denied entitlement to a rating in excess of 20 percent for status post arthroscopy of the left knee medial meniscal tear with chondromalacia.  The remaining issues, including entitlement to a separate rating in excess of 10 percent for left knee instability, were dismissed.  

The October 2012 Board decision also remanded the issues of entitlement to service connection for bilateral hearing loss; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability; and entitlement to increased ratings for a scar of the right shoulder, a right shoulder disability, and a right knee disability for issuance of a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999). Subsequently, the Veteran perfected his appeal of these issues and they are now before the Board.

While the Veteran's claim for entitlement to service connection for a low back disability was reopened by the RO, the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the claim to reopen will be addressed below.     

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for adjustment disorder and depression was raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issues of entitlement to service connection for a low back disability and entitlement to increased ratings for a right shoulder disability, a right knee disability and a left knee medial meniscal tear with chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During his active service, the Veteran's duties a security specialist included exposure to excessive noise from gunfire and jet aircraft.
 
2. The Veteran does not have a current bilateral hearing loss disability for VA purposes. 

3. The Veteran's tinnitus is etiologically related to service.

4. The Veteran's post-operative scar on his right shoulder does not cover at least 77 square centimeters of body area, is not deep, unstable, or adherent to the underlying skin; and does not consist of more than one painful scar.

5. Service connection for a low back disability was denied by an unappealed January 2015 rating decision.

6. Since the January 2015 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for a rating in excess of 10 percent for a scar of the right shoulder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2016).

4. The January 2015 rating decision that denied service connection for a low back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

5. The evidence received since the January 2015 rating decision is new and material, and the claim for service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Letters dated in November 2012 and June 2014 satisfied the duty to notify provisions. Further, the October 2016 Statement of the Case provided the Veteran with notice of what type of information and evidence was needed to establish a claim for service connection for hearing loss and tinnitus, as well as, the evidence necessary to warrant an increased disability rating for his service-connected right shoulder scar. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal. The Veteran's service treatment records and VA medical records are associated with the claims file. Private medical records identified by the Veteran have also been associated with the file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims decided on appeal.

The Veteran was afforded a VA examinations related to his claimed hearing loss, tinnitus, and right shoulder scar in December 2015. The Board finds these examinations to be comprehensive and sufficient in addressing the severity of the Veteran's right shoulder scar and any degree of hearing loss. In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting the claims decided below, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to these claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. See id. Even where service connection cannot be presumed, however, service connection may still be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to diseases with "unique and readily identifiable features" that are "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, which he has asserted arose as a result of in-service acoustic trauma.    

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id.  

Service treatment records do not document diagnosis or treatment of tinnitus or a hearing loss disability.  A March 1984 examination at enlistment documents a normal clinical evaluation of the Veteran's hearing and audiometric testing that did not document any hearing loss as defined by VA regulation. 38 C.F.R. § 3.385. While audiometric testing in May 1985 indicated upward shifts in the Veteran's hearing thresholds, the Veteran's audiometric readings did not show hearing loss for VA purposes at that time and subsequent evaluations in September 1988 and January 1990 demonstrated normal hearing bilaterally.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). As discussed below, however, none of the post-service medical evidence of record indicates that the Veteran has a hearing loss disability as defined by VA regulation. 38 C.F.R. § 3.385.  

In a November 2001 primary care note, the Veteran denied any tinnitus or hearing disorders.  

In January 2011, the Veteran had an audiology consult at the Broward County VA Outpatient Clinic (OPC). The Veteran sought treatment for hearing loss and ringing in his right ear. The Veteran reported that his "hearing trouble" started about one year ago, and the ringing started about "one month ago."

In December 2015, the Veteran was provided a VA audiological examination in relation to his claims for service connection. Upon examination, the following audiometry readings were reported:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
15
10
10
0
10
10
LEFT
20
10
10
10
5
15

Speech discrimination scores using the Maryland CNC word list were noted to be 100 percent for both ears. The examiner stated that the Veteran did not have a current hearing loss disability for either ear per VA regulations.    

The examiner noted that the Veteran had a history of noise exposure during his military service, but did not report that his tinnitus had begun until the past few years. The examiner opined that it was less likely than not that his current tinnitus was caused by, or a result of, his military service. The examiner explained that, while delayed onset tinnitus is possible, a 2005 study indicates that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  

With regard to the Veteran's claim for a hearing loss disability, the Board notes that audiological evaluations during service and since service have not demonstrated the presence of a hearing loss disability for VA purposes. As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Significantly, the Veteran is not shown by the probative evidence of record to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  

The Veteran statements of record regarding his observable symptoms, such as hearing difficulty, are probative evidence.  See Layno, 6 Vet. App. 465.  While the Veteran is competent to report decreased hearing acuity subsequent to his period of active service, the diagnosis of a hearing disability for VA purposes, however, is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing. See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As no competent evidence has been provided indicating that the Veteran has had a hearing loss disability for VA purposes during the appeal period, the Board finds that the Veteran's claim for hearing loss must be denied. See Brammer, 3 Vet. App. at 225.  As the preponderance of the evidence is against the Veteran's claim for service connection, there is no reasonable doubt to be resolved, and the claim for service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

With regard to the Veteran's claim for service connection for tinnitus, the Board notes that the Veteran has a current diagnosis of tinnitus and his in-service exposure to acoustic trauma due to jet engines and gunfire has been conceded.  While there is no evidence indicating that the Veteran's tinnitus began during his active service, service connection may be granted if evidence of a causal relationship between the present disability and injury incurred during service was provided.  

Despite the opinion of the 2015 examiner that it was less likely than not that his current tinnitus was caused by the Veteran's active service, the examiner did report that medical research supported the possibility of delayed onset tinnitus. While the examiner indicated that the possibility that tinnitus will be triggered by other factors increases over time, the only significant noise exposure noted in the record is the Veteran's acoustic trauma due to proximity to jet engines in the military. Without evidence provided of another cause for the Veteran's tinnitus and the examiner's opinion that supported the possibility of delayed onset tinnitus, the Board will resolve the benefit of the doubt in the favor of the Veteran.  As such, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303. 

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran was awarded service connection for a scar of the right shoulder in a December 1999 rating decision.  A 10 percent disability rating was assigned, effective from July 15, 1999.  The 10 percent rating for the scar was assigned under DC 7804. Under DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2016).  Note (1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

In October 2015, the Veteran filed for an increase related to his right shoulder scar.  The Veteran stated in his December 2015 Notice of Disagreement that his scar warranted a higher rating because the scar area "is painful and sore."  

The Veteran's scar was evaluated during a December 2015 VA examination.  The examiner reported that the Veteran had a "stable and well healed scar" over the anterior portion of his right shoulder. The scar was noted to be a linear scar that measured 14 cm by 1 cm. No skin breakdown was noted. The examiner did not note any underlying tissue damage or and the scar was not noted to be disfiguring. The examiner stated that the scar did not limit the Veteran's ability to work or otherwise cause functional limitation.

There is no indication that the Veteran's scar is unstable, but the Board notes that the Veteran has stated that his scar is painful on multiple occasions. While the VA examiner indicated that the Veteran's scar was not painful, the Board finds that the Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to him through his senses. See Layno, at 470. Unfortunately, the Board notes that the Veteran's pain is already contemplated in his currently assigned 10 percent rating and does not warrant a rating in excess of 10 percent. A higher rating under DC 7804 is not warranted as the Veteran's scar has not been shown to have frequent loss of covering of skin over the condition and he does not have more than two service-connected painful scars.   

The Board has considered the application of the remaining diagnostic codes in an effort to determine whether a higher rating may be warranted for the Veteran's right shoulder scar, but finds none are raised by the medical evidence. The Veteran is already in receipt of the maximum schedular disability rating of 10 percent available under DC 7802. DC 7800 is not applicable because the Veteran's scar is not on the head, face, or neck. DC 7801 does not provide a higher disability rating as the scarring area of the right shoulder does not does not exceed 12 square inches (77 square centimeters). Specifically, at the December 2015 VA examination, the Veteran's right shoulder scar 14.0 cm by 1 cm. This does not exceed 12 square inches (77 square centimeters), to warrant a higher disability rating of 20 percent. Further, DC 7805 does not provide a higher rating, as the examiner indicated that the Veteran's scar does not result in functional limitations.  Accordingly, the Board finds that a higher rating is not available under another applicable diagnostic code.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for the Veteran's right shoulder scar, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's scar claim. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected right shoulder scar are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scar is more severe than is reflected by the assigned rating. He has reported that it is painful and the area surrounding the scar is sore. As was explained in the merits decision above in denying a higher rating, the Veteran's current rating has been specifically assigned due to his symptoms of pain and soreness. As the Veteran's symptoms are contemplated by the rating criteria, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  

New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104(b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). The credibility of the newly-submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, service connection for a lumbosacral strain was denied by a January 2015 rating decision on the basis that there was no documentation in medical literature establishing a direct cause and effect relationship between spinal anesthesia as a cause of lumbosacral strain. As a result, a link was not found between his current medical condition and his active service.  The Veteran did not express disagreement with this rating decision, and it subsequently became final.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

In October 2015, the Veteran filed a new claim for service connection for a low back disability.  He stated that his duties as a military police officer caused him to sustain severe pain to the back from long periods of standing and from wearing protective vest and equipment that weighed over 25 pounds on a daily basis.  He reported that this inservice trauma caused his current low back disability.  

Since the January 2015 rating decision, additional evidence has been associated with the claims file. The Veteran has provided evidence of an injury in-service to his low back that could have resulted in his current low back disability.  This evidence is new, as it was not part of the record at the time of the prior denial of the claim. It is also material, as it provides evidence indicating that the Veteran suffered an in-service injury to his low back. When viewed with the previous evidence of record, these statements are neither cumulative nor redundant, and provide evidence of an in-service injury that could have resulted in the Veteran's current low back disability other than the spinal anesthesia referenced by the June 2014 medical examiner.  As such, new and material evidence has been received, and reopening the claim is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Entitlement to an increased rating in excess of 10 percent for a right shoulder scar is denied.

The application to reopen the claim of entitlement to service connection a lumbosacral strain is granted.
 




REMAND

Unfortunately, the Board finds that the remainder of the issues on appeal must again be remanded for additional development prior to adjudication by the Board.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). With regard to the Veteran's right shoulder condition, the evidence of record indicates that the Veteran's condition may have worsened since his most recent VA examination in December 2015, which noted his forward flexion to be from 0 to 130 degrees. A March 2016 VA outpatient record noted, however, that the Veteran was seeking treatment for right shoulder discomfort with forward flexion to 70 degrees, and in October 2016, the Veteran reported range of motion issues and increased pain. As the evidence suggests a worsening of the Veteran's right shoulder disability that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded. 

With regard to the Veteran's service-connected knee disabilities, the Board notes that when considering the Veteran's range of motion during the December 2015 VA examination the examiner noted that the Veteran displayed pain on weightbearing; however, the examiner did not provide a description of any additional limitation of motion due to pain due to active and passive motion and in weight-bearing and non-weight-bearing. The Board finds that a new comprehensive VA examination should be afforded to describe the Veteran's functional limitations due to pain on range of motion.  See 38 C.F.R. § 4.59 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Lastly, the Board finds that a new medical opinion must be obtained regarding the Veteran's claim for service connection for a low back disability. The Board notes that the June 2014 VA examiner reported that there is there is not documentation in the medical literature establishing a direct cause and effect relationship between spinal anesthesia as a cause of lumbosacral strain. The examiner, however, fails to address the service treatment record from February 16, 1989 that states that the Veteran was suffering from low back pain secondary to epidural anesthesia provided in October 1988. The Board finds that this finding should be discussed in relation to the rationale provided by the VA examiner. Further, the Board notes that even if there is no medical relationship between epidural anesthesia and low back pain, an opinion should be provided regarding the documented symptoms of low back pain in February, March, and April 1989 and a direct relationship to the Veteran's current low back disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected right shoulder disability, right knee disability, and left knee disability. The claims file, including all electronic records must be made available to the examiner. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings should be reported in detail.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

 The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. The Veteran must be afforded an appropriate VA examination to determine the etiology of his current low back disability, to include as due to the provision of epidural anesthesia during service. The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinion: 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current low back disability is due to, or the result of, any incident of his active service, to include epidural anesthesia or his duties as a military police officer. 

If providing a negative opinion, the examiner is asked to specifically discuss, the February 16, 1989 service treatment record indicating an impression of low back pain secondary to epidural anesthesia. Additionally, the examiner should note the Veteran's reports of long periods of standing and wearing equipment that weighed over 25 pounds on a daily basis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


